843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-1500.

Marcelyn M. JORDAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
United States Court of Appeals, Sixth Circuit.
April 6, 1988.
Before MILBURN and BOGGS, Circuit Judges, and ANN ALDRICH, District Judge*.
PER CURIAM.


1
Plaintiff-appellant Marcelyn M. Jordan appeals from the order of the district court granting summary judgment in favor of the Secretary of Health and Human Services ("Secretary") which affirmed the denial of her applications for disability benefits and supplemental security income benefits.  For the reasons that follow, we affirm.


2
On November 15, 1983, Jordan applied for disability insurance benefits and supplemental security income.  She stated that she had become disabled nearly two years earlier, on November 19, 1981, because of back and carpal tunnel impairments.  Jordan further stated that she could not lift more than five pounds, could not climb stairs, and could hardly walk.  She stated that her treating physician had precluded lifting over five pounds, stair climbing, bending, standing over thirty minutes, and sitting for long periods.


3
Acting on behalf of the Secretary, the Michigan Disability Determination Service processed Jordan's application.  The Disability Determination Service denied Jordan's applications initially and upon reconsideration.  On January 29, 1984, after an administrative hearing before an Administrative Law Judge ("ALJ"), Jordan's applications were once again denied.  The ALJ determined that Jordan failed to meet or equal a listed impairment, and that she was able to return to her past relevant work as a keypunch operator.  On January 22, 1985, the Appeals Council upheld the ALJ's determination, which became the Secretary's final determination.


4
On March 22, 1985, Jordan brought a timely action in district court seeking review of the Secretary's determination.  On February 24, 1986, the district court found (1) that substantial evidence supported the Secretary's determination that Jordan failed to meet the requirements of the impairment listing for obesity, (2) that Jordan had failed to follow prescribed medical treatment, and (3) that substantial evidence supported the Secretary's determination that Jordan remained capable of performing her past relevant work.  The district court subsequently granted the Secretary's motion for summary judgment and dismissed Jordan's complaint.


5
On April 17, 1986, Jordan filed a timely notice of appeal.  In the interim, this court decided Johnson v. Secretary of Health & Human Services, 794 F.2d 1106 (6th Cir.1986).  The Secretary then requested the case be remanded to the district court for consideration of the issue of remediability of obesity pursuant to this court's holding in Johnson.    That motion was granted on February 20, 1987.


6
On remand, the district court held that Johnson was not applicable and that, even if it were, the district court's alternative finding that Jordan could return to her former work rendered resolution of the issue of remediability unnecessary.  On April 2, 1987, the district court reinstated its prior judgment and dismissed Jordan's complaint.  Jordan again brought a timely appeal to this court.


7
If the Secretary's decision to deny benefits to Jordan rests on substantial evidence, this court cannot disturb that judgment.  42 U.S.C. Sec. 405(g);  Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.1984).  Upon consideration of the entire record and the briefs filed herein, we agree with the district court that there is substantial evidence in the record to support the Secretary's conclusion that Jordan is not disabled because she is capable of performing her past relevant work.


8
Therefore, the judgment of the district court is AFFIRMED.



*
 Honorable Ann Aldrich, Judge, United States District Court for the Northern District of Ohio, sitting by designation